Appeal by defendant from a judgment of the County Court, Westchester County (Battisti, J.), rendered June 10, 1983, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Niehoff, J. P., Boyers, Lawrence and Eiber, JJ., concur.